Herman L. Hamilton Jr., Special Justice, concurring. We have reviewed the basic legislative issues in this case on numerous occasions, and in view of prior decisions I agree with the majority here, but because of the manner of appeal feel it necessary to express my view of Act 1010 as a whole. Act 1010 of 1976 provided (1) for payment of 1976 extended session expenses for the State Senate, (2) for payment of 1973 regular session expenses for the State Senate, and (3) for reimbursement of litigation expenses incurred in determining that the law governing payment of Senate expenses during the 1973 regular session was not constitutional. The trial court held (1) and (2) to be constitutional, but that (3) was not. This appeal was taken by the parties attacking the validity of Act 1010, but no appeal was taken by the proponents of the act. Therefore, that portion of the decree holding the act unconstitutional as to (3) is final, and only the portion of that decree sustaining (1) and (2) is open for review by this Court. Article 5, Section 30, of our Constitution provides . . . “one subject”. We have construed that to mean a “unity of subject” and that the concept is preserved so long as the different parts of an act relate, directly or indirectly, to the same object. I concur with the majority that items (1) and (2) certainly are within the “unity of subject” concept and should be sustained. I would go further, however, and state for the record that had the proponents of Act 1010 filed appropriate cross-appeal, on that portion of the trial Court’s decree finding (3) to be unconstitutional, I would reverse that portion of the decree. Although I personally do not approve the idea, in concept, of State tax money paying attorneys’ fees for litigation, we have also held that we cannot upset legislation simply because we would not have so arranged the law, had we been legislating. Hooker v. Parkin, 235 Ark. 218, 357 S.W. 2d 534 (1962). In view of our prior decisions interpreting Article 5, Section 30, I would hold that with (3) properly before this Court, it would also meet the “unity of subject” test of Act 1010. Supplemental Opinion on Denial of Rehearing delivered June 6, 1977 Rehearing denied. On petition for rehearing, appellee files copy of notice of cross-appeal which was given in this case on May 3, 1976, and which was apparently mistakenly left out of the record. It is argued that the issue raised on the cross-appeal is of public interest and that the Court should permit appellee and cross-appellant to supplement the original record, adding the notice of gross-appeal which was erroneously omitted. We decline to do so, but add that the majority of the Court are of the view that the chancellor’s holding was entirely correct. Rehearing denied. Harris, C.J., and Byrd, J., would grant the rehearing.